Exhibit 99.3 Fourth Quarter/Full Year Earnings Supplement The enclosed summary should be read in conjunction with the text and statistical tables included in American Express Company’s (the “Company” or “AXP”) Fourth Quarter/Full Year 2011 Earnings Release. This presentation contains certain forward-looking statements that are subject to risks and uncertainties and speak only as of the date on which they are made.Important factors that could cause actual results to differ materially from these forward-looking statements, including the Company’s financial and other goals, are set forth on pages 40-41 of this Supplement, in the Company’s 2010 Annual Report to Shareholders, in its 2010 Annual Report on Form 10-K, in its Quarterly Reports on Form 10-Q for the quarters ended March 31, 2011, June 30, 2011 and September 30, 2011 and in other reports on file with the Securities and Exchange Commission. In addition, certain calculations included within this supplement constitute Non-GAAP financial measures and may differ from the calculations of similarly titled measures by other companies. AMERICAN EXPRESS COMPANY FOURTH QUARTER 2011 OVERVIEW CONSOLIDATED FINANCIAL RESULTS · Fourth quarter diluted EPS attributable to common shareholders of $1.01 increased 15% from $0.88 last year.Total revenues net of interest expense increased 7%.Return on average equity (“ROE”) was 27.7% and return on average tangible common equity (“ROTCE”), which excludes goodwill and intangibles, was 35.8%.1 BUSINESS METRICS · Compared with the fourth quarter of 2010: - Worldwide billed business of $219B increased 11% reflecting strong card spending across all segments.Adjusted for the impact of changes in foreign exchange rates, worldwide billings also grew 11%.2 - Worldwide total cards-in-force of 97.4MM increased 7%, or 6.4MM cards from last year, and increased 1.6MM cards from last quarter. - Worldwide average spending per proprietary basic cards-in-force of $3,933 increased 8% versus last year reflecting broad-based improvement in cardmember spending levels.Adjusted for the impact of changes in foreign exchange rates, worldwide average spending per proprietary basic card grew 9%.2 - Worldwide cardmember loan balances of $62.6B increased 3% from $60.9B last year, reflecting higher cardmember spending levels partially offset by higher payment rates. FINANCIAL HIGHLIGHTS · Discount Revenue:Increased 8%, reflecting 11% growth in billed business volumes, partially offset by a slight decline in the average discount rate, relatively faster growth in billed business related to GNS, where the Company shares the discount revenue with card issuing partners, and higher contra-revenue items, including corporate incentive payments and partner payments (as further discussed on page 2). · Net Interest Income:Decreased 1% versus the prior year, reflecting a lower net yield, partially offset by a 2% increase in average cardmember loans. The lower net yield reflects lower revolving levels and lower balances at penalty rates due to improved credit performance. · Total Provisions for Losses: Increased 71%, primarily driven by a larger reserve release in the cardmember lending portfolio during Q4’10 than during Q4’11, partially offset by lower write-offs due to improving credit performance within the cardmember lending portfolio.Charge card provision also increased primarily due to higher receivable levels. · Marketing and Promotion Expenses:Decreased 12% versus last year due to lower product media and brand spending, as well as lower card acquisition and loyalty spend. · Cardmember Rewards Expense:Increased 10%, reflecting greater Membership Rewards-related spending volumes and higher co-brand expense.There was a slight increase in the ultimate redemption rate estimate in both Q4’11 and Q4’10. · Salaries and Employee Benefits Expense: Decreased 2%, reflecting lower severance costs related to reengineering activities in Q4’11 as compared to the charges in Q4’10, which are discussed on page 6, partially offset by higher employee levels, merit increases for existing employees and higher benefit-related costs. 1 Please refer to Annex 1 for the components of ROE and ROTCE, a non-GAAP measure, on a consolidated basis and Annex 3 for return on average segment capital (“ROSC”) and return on average tangible segment capital (“ROTSC”), a non-GAAP measure, on a segment basis. 2 As reported in this Earnings Supplement, F/X adjusted information assumes a constant exchange rate between the periods being compared for purposes of currency translation into U.S. dollars (i.e., assumes the foreign exchange rates used to determine results for the three months ended December 31, 2011 apply to the period(s) against which such results are being compared).The Company believes the presentation of information on an F/X adjusted basis is helpful to investors by making it easier to compare the Company's performance in one period to that of another period without the variability caused by fluctuations in currency exchange rates. 1 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2011 OVERVIEW CONSOLIDATED - Compared with last year, the total employee count of 62,500 increased by 1,500 or 2% from a year ago. The total employee count was similar to Q3’11. · Reclassification of Partner Payments:Beginning Q1’11, certain payments to business partners previously expensed in Other, net expense were reclassified as either contra Discount Revenue or Marketing and Promotion expense.The reclassified partner payments are primarily related to the extension or signing of certain co-brand contracts where upfront payments reflecting value generated by the partnership during the contract period are amortized over the life of the contract.Prior period results have been revised for this change. · Segment Allocation Changes:Beginning Q1’11, the Company changed its segment allocation methodology to better align segment reporting with the Company’s previously announced management reorganization, which has been implemented over the last several quarters.The reorganization included the formation of the Enterprise Growth Group, which is reported in the Corporate & Other segment.Starting in Q1’11, certain business activities such as Loyalty Edge and Global Foreign Exchange Services, which were previously managed and reported in the operating segments, are managed by Enterprise Growth andreported in the Corporate & Other segment.The reorganization also included consolidation of certain corporate support functions into the Global Services organization.Greater centralization of activities has led to modifications in the costs being allocated from the Corporate & Other segment to the reported operating segments starting in Q1’11.Prior periods have been revised for these changes. 2 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2011 OVERVIEW CONSOLIDATED CAPITAL · Capital Distribution to Shareholders:During Q4’11, approximately 43% of capital generated was distributed to shareholders through the Company’s quarterly common share dividend and share repurchases.During the quarter, the Company repurchased 7MM common shares at an average price of $49.64 versus 26MM common shares in Q3’11, and 14MM common shares in Q4’10.The Company repurchased a total of $2.3B of common shares in 2011, pursuant to its capital plan. Since the inception of repurchase programs in December 1994, 732MM shares have been acquired under cumulative Board authorizations to repurchase up to 770MM shares.On a cumulative basis, since 1994 the Company has distributed 63% of capital generated through share repurchases and dividends. - Shares Outstanding: Millions of Shares Q4’11 Q3’11 Q4’10 Shares outstanding – beginning of period Repurchase of common shares (7 ) ) ) Employee benefit plans, compensation and other 2 2 7 Shares outstanding – end of period · Capital Ratios:As of December 31, 2011, the Company’s key consolidated capital ratios3 were as follows: ($ in billions) December31, 2011 Risk-Based Capital Tier 1 % Total % Tier 1 Leverage % Tier 1 Common Equity/Risk Weighted Assets (RWA)4 % Total Shareholders' Equity $ Tangible Common Equity (TCE)5/RWA % Tier 1 Capital $ Tier 1 Common Equity4 $ Tier 2 Capital $ Total Average Assets6 $ RWA $ TCE $ 3 These ratios represent a preliminary estimate as of the date of this Earnings Supplement and may be revised in the Company’s 2011 Form 10-K. 4 See Annex 2 for a reconciliation between Tier 1 common equity, a non-GAAP measure, and total shareholders’ equity. 5 Tangible common equity, a non-GAAP measure, excludes goodwill and other intangibles of $4.3B from total shareholders’ equity of $18.8B.The Company believes presenting the ratio of tangible common equity to risk-weighted assets is a useful measure of evaluating the strength of the Company’s capital position. 6 Presented for the purpose of calculating the Tier 1 Leverage Ratio. 3 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2011 OVERVIEW CONSOLIDATED On December 16, 2010, the Basel Committee on Banking Supervision issued the Basel III rules text, which presents details of global regulatory standards on bank capital adequacy and liquidity agreed to by the Governors and Heads of Supervision, and endorsed by the G20 Leaders at their November 2010 summit.While final implementation of the rules related to capital ratios will be determined by the Federal Reserve, the Company estimates that had the new rules been in place during Q4’11, the reported Tier 1 common and Tier 1 capital ratios would decline by approximately 30 basis points but would remain above expected regulatory thresholds.In addition, the impact of the new rules on the reported Tier 1 leverage ratio would be a decline of approximately 160 basis points.7 FUNDING AND LIQUIDITY · Funding Activities:During Q4’11, the Company primarily funded its business through deposit-taking and the issuance of asset-backed securities and unsecured debt. - Deposits:The Company held the following deposits at the end of Q4’11 and Q3’11. ($ in billions) December31, 2011 September30, 2011 Change U.S. Direct Deposits8 $ $ $ U.S. 3rd Party CD’s U.S. 3rd Party Sweep Accounts Other Deposits - Total $ $ $ The total portfolio of U.S. retail Certificates of Deposit (“CDs”) issued through the direct deposit and third-party programs had a weighted average remaining maturity of 22.0 months and a weighted average rate at issuance of 2.2%. - Unsecured non-guaranteed debt: On October 4, 2011, the Company issued an incremental Canadian dollar (“C$”) 200MM to an outstanding C$400MM 5-year note issued during the second quarter of 2011, raising the total note to C$600MM. The coupon remains as previously disclosed at 3.6%.On November 21, 2011, the Company issued an incremental $1B to an outstanding $1.3B 5-year note issued in September 2011, raising the total note to $2.3B.The coupon remains as previously disclosed at 2.8%. - Asset-Backed Securitization: On October 12, 2011, the Company issued approximately $1.1B in 3-year Class A and B bonds. The Class A securities priced at 1 month LIBOR plus 17bps and the Class B priced at 1 month LIBOR plus 70bps. In addition, the Company issued and retained $139MM of subordinated securities related to this transaction.On November 1, 2011, the Company sold $124MM of previously retained Class B securities.On November 17, 2011, the Company issued approximately $1.15B in 2-year Class A, B and C bonds.The Class A securities priced at 1 month LIBOR plus 12bps, the Class B securities priced at 1 month LIBOR plus 65 bps and the Class C securities priced at 1 month LIBOR plus 115bps.In addition, the Company issued and retained $61MM of subordinated securities related to the transaction. · Funding Sources:The Company’s primary funding sources consist of retail deposits, unsecured debt and asset-backed securities, including its asset-backed conduit facility. The Company offers deposits within its American Express Centurion Bank and American Express Bank, FSB (“FSB”) subsidiaries (together, the “Banks”).These funds are insured up to $250,000 per account through the Federal Deposit Insurance Corporation (“FDIC”).The Company, through FSB, has a direct deposit-taking program, Personal Savings® from American Express, to supplement its distribution of deposit products through third-party distribution channels.This program makes FDIC-insured CDs and high-yield savings account products available directly to consumers. 7 The proposed capital ratios are non-GAAP measures. The Company believes the presentation of the proposed capital ratios is helpful to investors by showing the impact of Basel III, assuming the new rules as currently proposed are implemented by the Federal Reserve. The estimated impact of the Basel III rules will change over time based upon changes in the size and composition of the Company’s balance sheet as well as based on the U.S. implementation of the Basel III rules; and the estimated impact for the fourth quarter of 2011 is not necessarily indicative of the impact in future periods. 8 Direct Deposits primarily includes the Personal Savings® direct deposit program, which consists of $14.6B from high-yield savings accounts and $0.8B from retail CDs. 4 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2011 OVERVIEW CONSOLIDATED The Company currently has an objective to hold excess cash and readily marketable securities to satisfy all maturing long-term funding obligations for a 12-month period, in addition to having access to significant additional contingent liquidity sources in the event that access to its primary funding sources should become unavailable.As of December 31, 2011, the Company held $18.2B of excess cash9 and readily marketable securities versus $14.3B of long-term debt and CDs maturing over the next 12 months. At December 31, 2011, the Company maintained its asset-backed conduit facility, a $3B committed, revolving, and secured financing facility that is due to expire in December 2013. As of December 31, 2011, $3B was drawn on this facility. - Additional Funding Sources: The Company can also draw upon the following additional funding sources: Commercial Paper:At December 31, 2011, the Company had $0.6B of commercial paper outstanding. Discount Window:The Banks are insured depository institutions that have the capability of borrowing from the Federal Reserve Bank of San Francisco (i.e., access to the Federal Reserve Bank discount window), subject to the amount of qualifying collateral that they may pledge. The Federal Reserve has indicated that both credit and charge card receivables are a form of qualifying collateral for secured borrowing made through the discount window.Whether specific assets will be considered qualifying collateral for secured borrowings made through the discount window, and the amount that may be borrowed against the collateral, remains at the discretion of the Federal Reserve. Bank Lines:At December 31, 2011, the Company maintained committed bank lines of credit totaling $7.5B, of which $4.6B was drawn as part of the Company’s normal funding activities. The committed facilities have $2.9B of expirations in 2012, with the remainder expiring in 2014 and 2016. Maturity Obligations:The maturities of the Company’s long-term unsecured debt, debt issued in connection with asset-backed securitizations, and long-term CDs, for the next four quarters are as follows: ($ in billions) Funding Maturities Quarter Ending: UnsecuredDebt Asset-Backed Securitizations Certificates of Deposit Total March 31, 2012 $ June 30, 2012 September 30, 2012 December 31, 2012 $ Funding Plan:The Company’s funding plan for the full year 2012 includes, among other sources, approximately $3B to $9B of unsecured term debt issuance and $1B to $6B of secured term debt issuance. The Company’s funding plans are subject to various risks and uncertainties, such as future business growth, the impact of global economic, political and other events on market capacity, demand for securities offered by the Company, regulatory changes, ability to securitize and sell receivables, and the performance of receivables previously sold in securitization transactions. Many of these risks and uncertainties are beyond the Company’s control. OTHER ITEMS OF NOTE · Acquisition of Loyalty Partner:On March 1, 2011, the Company completed the acquisition of Loyalty Partner, a leading marketing services company best known for the loyalty programs it operates in Germany, Poland and India.Loyalty Partner also provides market analysis, operating platforms and consulting services that help merchants grow their businesses. The transaction, which valued Loyalty Partner at approximately $766MM, consisted of an upfront cash purchase price of approximately $616MM ($585MM plus $31MM in cash acquired) and an additional $150MM in the fair value of equity interest that the Company may acquire prior to ­­­the end of 2015 at a price based on business performance. 9 Includes $24.9B classified as Cash and Cash Equivalents, less $7.8B of cash available to fund day-to-day operations, net of commercial paper and short-term deposits outstanding.Cash also includes $101MM classified as Other Assets on the Company’s consolidated balance sheet, which is held against certain forthcoming asset-backed securitization maturities and $750MM classified as Other Receivables on the Company’s consolidated balance sheet, which relates to readily marketable securities that matured on December 31, 2011, but which did not settle until January 3, 2012. 5 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2011 OVERVIEW CONSOLIDATED · Visa and MasterCard Litigation Settlements:The Company has been receiving payments from Visa and MasterCard for the last several years under the terms of previously disclosed settlement agreements.The settlement with Visa was comprised of an initial payment of $1.13B ($700MM after-tax) that was recorded in Q4’07 and received in March 2008, and quarterly payments of $70MM ($43MM after-tax) for four years from Q1’08 through Q4’11. The settlement with MasterCard was comprised of twelve quarterly payments of $150MM ($93MM after-tax) received each quarter from Q3’08 to Q2’11. Payments earned through December 2011 have been recorded as a reduction to the “other, net” expense line within the Corporate & Other segment. · Reengineering Initiatives:During 2011, the Company recorded restructuring charges related to employee severance obligations, other employee-related costs and lease termination costs resulting from the planned consolidation of facilities within the Company’s global servicing network, which was first announced in the fourth quarter of 2010. The expected aggregate charges are approximately $50MM to $60MM pre-tax (approximately $32MM to $38MM after-tax). In Q1’11, the Company recorded $11MM ($7MM after-tax) of the expected additional charges. In Q2’11, the Company recorded $4MM ($2MM after-tax) of the expected additional charges. In Q3’11, the Company did not record additional charges and in Q4’11, the Company recorded $26MM ($16MM after-tax) of the expected additional charges.The charges in Q4’11 relate primarily to lease termination costs. Substantially all of the reengineering activities described above are expected to be completed by the end of 2012 and as a result the balance of the costs associated with the program, estimated to be $5MM to $15MM ($3MM to $10MM after-tax) will be incurred over the next year. In addition during Q4’11, the Company recorded $23MM ($16MM after-tax) of net additional severance related reengineering costs. EXPANDED PRODUCTS AND SERVICES During the quarter, American Express continued to invest in growth opportunities through expanded products and services. In our proprietary issuing and network businesses, the Company: - Launched the second-annual Small Business Saturday, which gave a boost to Main Street merchants and spurred an estimated 103 million Americans to shop at independently-owned small businesses. - Launched a new service to help Platinum Card® members avoid crowded stores, long lines, sold out shelves and the stress of last minute shopping this past holiday season. Platinum Cardmembers simply submitted their shopping lists to the Platinum Card Concierge Gift Buying Service, and the Concierge gifting experts did the legwork, from researching gift options, to price comparisons to purchasing and shipping. - Became the first payment network to fully enable global processing services with Payment Software Development Kits (SDKs). These Payment SDKs offer a full complement of Authorization and Submission solutions for vendors and merchants across the globe looking to process transactions directly with American Express. - Launched The Gift Chain, an innovative new program that presented a surprise gift to cardmembers each time they shopped at participating online retailers and spent $25 or more. The Gift Chain consisted of hundreds of thousands of gifts, ranging from $500 American Express Gift Cards to one-year ShopRunner memberships to $5 statement credits, and more. In our GNS business, the Company: - Launched a new card-issuing partnership with Bank of China to issue the Bank of China Private Bank American Express® Card, the first card designed for Bank of China’s private banking customers. - Announced a new card-issuing partnership with KB Kookmin Card, the second-largest card issuer in South Korea. 6 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2011 OVERVIEW CONSOLIDATED - Announced a new card-issuing partnership with Banco Espirito Santo, one of Portugal’s premier banking and financial services institutions. - Supported GNS partners in launching a wide range of new products, including: the MICARD Gold American Express® Card and MICARD American Express® Card with MICARD Co. Ltd. in Japan; the ICICI Bank Rubyx American Express® Platinum Credit Card with ICICI Bank in India; the Sberbank of Russia Black American Express® Card and the Sberbank of Russia Platinum American Express® Card; and the Bonus American Express® Card with Garanti Bank in Turkey. In our Enterprise Growth Group, the Company: - Launched the American Express for Target Card, a reloadable prepaid card with no monthly or maintenance fees, available exclusively at more than 1,000 U.S. Target stores. - Announced a new multi-year digital commerce initiative designed to help identify and develop innovative technologies that will help accelerate the company's digital transformation and strengthen connections to a growing base of customers around the globe. American Express plans to invest $100MM, focusing on early stage startups in the digital commerce space. - Vente-privee USA announced the launch of its exclusive online retail site, www.venteprivee.com. The initiative is a joint venture between American Express and vente-privee.com, the global leader in online private sales. The site features member-only sales events with premium European and American brands at up to 70 percent off. - Announced the launch of the University of North Florida's (UNF) Osprey 1Card, the company's first prepaid campus ID Card. All current and new UNF students are able to obtain an Osprey 1Card with American Express prepaid functionality embedded in the card, allowing students the ability to use their ID Card for on campus dining meal purchases and off campus at the millions of locations around the world that accept American Express Cards. 7 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2011 OVERVIEW CONSOLIDATED Statements of Income (GAAP basis) (Preliminary) Quarters Ended Percentage (Millions, except per share amounts) December 31, Inc/(Dec) Revenues Non-interest revenues Discount revenue $ $ 8 % Net card fees 2 Travel commissions and fees 9 Other commissions and fees 6 Other 20 Total non-interest revenues 8 Interest income Interest and fees on loans (1 ) Interest and dividends on investment securities 72 98 ) Deposits with banks and other 26 21 24 Total interest income (2 ) Interest expense Deposits (5 ) Short-term borrowings 5 1 # Long-term debt and other (6 ) Total interest expense (5 ) Net interest income (1 ) Total revenues net of interest expense 7 Provisions for losses Charge card 30 Cardmember loans 37 # Other 23 19 21 Total provisions for losses 71 Total revenues net of interest expense after provisions for losses 5 Expenses Marketing and promotion ) Cardmember rewards 10 Cardmember services 14 Salaries and employee benefits (2 ) Professional services (6 ) Occupancy and equipment 9 Communications 98 99 (1 ) Other, net 27 Total 1 Pretax income 18 Income tax provision 34 Net income $ $ 12 Net income attributable to common shareholders10 $ $ 12 Earnings Per Common Share-Basic Net Income attributable to common shareholders $ $ 16 Earnings Per Common Share-Diluted Net Income attributable to common shareholders $ $ 15 Average Shares Outstanding Basic (3 ) Diluted (3 ) # Denotes a variance of more than 100%. 10 Represents net income less earnings allocated to participating share awards and other items of $14MM and $12MM for Q4’11 and Q4’10, respectively. 8 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2011 OVERVIEW CONSOLIDATED · Consolidated Total Revenues Net of Interest Expense:Consolidated total revenues net of interest expense increased 7% versus last year, reflecting increases of 5% in U.S. Card Services (“USCS”), 8% in International Card Services (“ICS”), 11% in Global Commercial Services (“GCS”), and 12% in Global Network and Merchant Services (“GNMS”).The increase in total revenues net of interest expense primarily reflects higher discount revenue, increased other revenues, higher travel commissions and fees, higher other commissions and fees and higher net card fees, partially offset by slightly lower net interest income. On an F/X adjusted basis, consolidated total revenues net of interest expense also increased 7%.11 · Consolidated Provisions for Losses:Consolidated provisions for losses increased 71% versus last year, reflecting increases of 142% in USCS, 5% in ICS, 17% in GCS and 33% in GNMS.The increase in provisions for losses was driven by a larger release of reserves in the cardmember lending portfolio during Q4’10 than during Q4’11, partially offset by lower write-off dollars due to improving credit performance within the cardmember loan portfolio.Charge card provisions for loss increased due to higher receivable levels.On an F/X adjusted basis, consolidated provisions for losses increased 72%.11 · Consolidated Expenses:Consolidated expenses of $5.6B in Q4'11increased 1% from $5.5B in Q4'10reflecting increases of 5% in ICS and 2% in GNMS and decreases of 4% in USCS and 3% in GCS.The total expense increase reflects increased cardmember rewards expenses, higher other, net expense, increased occupancy and equipment expense and higher cardmember services expenses, partially offset by lower marketing and promotion expense, decreased professional services expense, lower salaries and benefits expense and slightly lower communications expense.Consolidated expenses of $5.6B in Q4'11decreased 2% versus adjusted consolidated expenses, a non-GAAP measure, of $5.7B in Q4’10, which excludes the $150MMMasterCard settlement payment.12 On an F/X adjusted basis, consolidated expenses also increased 1%.11 · Pretax Margin:Was 22.6% of total revenues net of interest expense in Q4’11 compared with 20.4% in Q4’10. · Effective Tax Rate:Was 31.8% in Q4’11 versus 28.1% in Q4’10.The tax rates in both quarters reflect the level of pretax income in relation to recurring permanent tax benefits.In addition, the tax rate in Q4’10 reflects a reduction in the 2010 full year rate related to the extension during Q4’10 of certain U.S. tax laws that had expired at the end of 2009. 11 As reported in this Earnings Supplement, F/X adjusted information, a non-GAAP measure,assumes a constant exchange rate between the periods being compared for purposes of currency translation into U.S. dollars (i.e., assumes the foreign exchange rates used to determine results for the three months ended December 31, 2011 apply to the period(s) against which such results are being compared). 12 Adjusted consolidated expenses for the year ago period and the adjusted growth rate are non-GAAP measures. The Company believes the use of adjusted consolidated expenses and the adjusted growth rate are helpful to investors by comparing the Company's consolidated expenses in the current period to that of the year ago period without the impact of the MasterCard settlement payments, the last of which was received in the secondquarter 2011. 9 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2011 OVERVIEW CONSOLIDATED · Discount Revenue:Increased 8%, reflecting 11% growth in billed business volumes, partially offset by a slight decline in the average discount rate, relatively faster growth in billed business related to GNS, where the Company shares the discount revenue with card issuing partners, and higher contra-revenue items, including corporate incentive payments and partner payments (as further discussed on page 2). - The average discount rate13was 2.51% in Q4’11 versus 2.52% in Q4’10 and 2.54% in Q3’11.The decline in rate versus Q3’11 reflects the normal seasonal impact of a higher level of retail-related business volumes during the fourth quarter.As indicated in prior quarters, certain pricing initiatives, changes in the mix of spending by location and industry, volume-related pricing discounts and investments will likely result in some erosion of the average discount rate over time. Quarters Ended Percentage December 31, Inc/(Dec) Card billed business13(billions): United States $ $ 11 % Outside the United States 10 Total $ $ 11 Total cards-in-force (millions): United States 3 Outside the United States 11 Total 7 Basic cards-in-force14(millions): United States 4 Outside the United States 11 Total 7 Average basic cardmember spending15 United States $ $ 9 Outside the United States $ $ 6 Total $ $ 8 13 For additional information about discount rate calculations and billed business, please refer to the Fourth Quarter/Full Year 2011 Earnings Release, American Express Company Selected Statistical page. 14 Starting in Q1’11, as the necessary data became available, the Company began to separately report Basic and Supplementary cards-in-force for GNS. The Company has accordingly revised prior periods to conform to the current period presentation. 15 Proprietary card activity only. 10 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2011 OVERVIEW CONSOLIDATED - Worldwide Billed Business:The 11% increase in worldwide billed business reflected growth of 11% in USCS, 6% in ICS, 10% in GCS and 17% in GNS.The table below summarizes selected billed business related statistics for Q4’11: Percentage Increase/(Decrease) Percentage Increase/(Decrease) Assuming No Changes in Foreign Exchange Rates 16 Worldwide17 Total billed business 11
